Title: To John Adams from Charles Lee, 4 August 1798
From: Lee, Charles
To: Adams, John



Sir
Philadelphia 4. august 1798

The death of Col Innes which happened on the 2d instant has made a vacancy in the commission for carrying into effect the sixth article of the treaty of amity with Great Britain, that should be filled as soon as you can with satisfaction to yourself fix on his Successor. The difference of opinion that prevails on the most important points relative to the construction of the article between the Commissioner on our part Mr. Fitzsimons, and the british commissioners, is of that kind that it seems certain to me, that a negotiation on these points will be or rather is indispensable. To this state of things some reference should be had in filling up the present vacancy, with a man of weight in america as well as of consideration in the eyes of Britain. The Gentlemen who have been named are Mr. Ames & Mr. Parsons of Massachusetts Mr. Richard Potts of Maryland, Mr. Charles Simms and William Davis of Virginia, Mr Saml. Sitgreaves of Pennsylvania and Mr. Alfred Moore of North Carolina. Most of these gentlemen are sir personally known to you, and therefore I shall not presume to trouble you with my particular sentiments further than to give an opinion concerning the gentlemen with whom I am acquainted. If Mr. Ames can undertake the office, I think he is to be preferred, next to him Mr. Potts next to him Mr. Sitgreaves. At the same time I must observe that  I am personally unacquainted with Mr. Parsons and Mr. Moore. Mr. Simms will be very safe in my opinion; but I do not find that other gentlemen here think so highly of his abilities as I do: and Mr. Davis I think the least qualified of all.
I have the honor to remain with / perfect respect sir your most obed servant

Charles Lee